Citation Nr: 0321084	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which continued a 
50 percent disability evaluation for PTSD.  

The Board also notes that in correspondence dated July 22, 
1999, the veteran asserts an additional claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action. 


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

In his notice of disagreement received in January 1999, the 
Board in addition observes that the veteran indicated that 
there were additional outpatient treatment records for the 
period from 1990 to the present.  Although one request was 
apparently made and produced a negative result, the veteran 
insisted that such records were available from the Mayaguez 
outpatient clinic.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Obtain all outpatient treatment 
records pertaining to treatment for any 
mental disorder from the Mayaguez 
outpatient clinic for the period from 
1990 to the present.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




